Case 2:20-cv-11318-FLA-JPR Document 46-1 Filed 06/11/21 Page 1 of 3 Page ID #:1184



    1   GEORGE S. CARDONA (SBN 135439)
        Interim City Attorney
    2   george.cardona@smgov.net
        KIRSTEN R. GALLER (SBN 227171)
    3   Deputy City Attorney
        kirsten.galler@smgov.net
    4   HEIDI VON TONGELN (SBN 239331)
        heidi.vontongeln@smgov.net
    5   1685 Main Street, Room 310
        Santa Monica, California 90401
    6   Telephone: (310) 458-8336
        Facsimile: (310) 395-6727
    7
        Attorneys for Defendants
    8   CITY OF SANTA MONICA and
        CITY COUNCIL OF THE CITY
    9   OF SANTA MONICA
   10                        UNITED STATES DISTRICT COURT
   11                      CENTRAL DISTRICT OF CALIFORNIA
   12   NMS 1539, LLC, a Delaware limited          Case No.:   2:20-cv-11318-FLA-JPR
        liability company; NMS 1548, LLC, a
   13   Delaware limited liability company;        [PROPOSED] ORDER SETTING
        1520 7TH STREET, LLC, a California         BRIEFING AND HEARING
   14   limited liability company; NMS15437,       SCHEDULE ON MOTION TO
        LLC, a California limited liability        DISMISS FIRST AMENDED
   15   company; 1547 7TH STREET, LLC, a           COMPLAINT AND MOTION TO
        California limited liability company;      STAY AND EXTENDING PAGE
   16   1557 7TH ST, LLC, a California limited     LIMITATIONS FOR BRIEFING ON
        liability company; 1650 LINCOLN            MOTION TO DISMISS FIRST
   17   NMS, LLC, a California limited liability   AMENDED COMPLAINT
        company; NMS1550LINCOLN, LLC, a
   18   California limited liability company;
        NEBRASKA STUDIOS, LLC, a                   Honorable Fernando L. Aenlle-Rocha
   19   Delaware limited liability company;
        3025 OB MULTIFAMILY LLC, a
   20   Delaware limited liability company;
        WSC 501 BROADWAY, LLC, a
   21   California limited liability company;
        WSC 601 COLORADO AVE, LLC, a
   22   California limited liability company;
        NMS 601 WILSHIRE, LLC, a California
   23   limited liability company; 1313 6TH
        STREET LLC, a Delaware limited
   24   liability company; WSC 1318 LINCOLN
        BLVD, LLC, a California limited
   25   liability company; 1323 5TH STREET,
        LLC, a California limited liability
   26   company; 1338 5TH STREET, LLC, a
        California limited liability company;
   27   NMS YALE, LLC, a California limited
        liability company; 14155NMS, LLC, a
   28   Delaware limited liability company;

           [PROPOSED] ORDER SETTING BRIEFING AND HEARING SCHEDULE AND EXTENDING PAGE
                              LIMITATIONS, Case No. 2:20-cv-11318-FLA-JPR
Case 2:20-cv-11318-FLA-JPR Document 46-1 Filed 06/11/21 Page 2 of 3 Page ID #:1185



    1   NMS1430LINCOLN, LLC, a California
        limited liability company; 14375 NMS,
    2   LLC, a California limited liability
        company; 1437 6TH STREET, LLC, a
    3   California limited liability company;
        LUXE 1441 LINCOLN, LLC, a
    4   California limited liability company;
        14255NMS, LLC, a California limited
    5   liability company; 1445 9TH STREET,
        LLC, a Delaware limited liability
    6   company; 1446 YALE STREET, LLC, a
        Delaware limited liability company;
    7   1516 STANFORD STREET, LLC, a
        Delaware limited liability company;
    8   1038 10TH STREET, LLC, a Delaware
        limited liability company; 1007
    9   LINCOLN BOULEVARD, LLC, a
        Delaware limited liability company;
   10   1238 10TH STREET, LLC, a Delaware
        limited liability company; NMS 14277,
   11   LLC, a California limited liability
        company; 1433 EUCLID STREET, LLC,
   12   a Delaware limited liability company, ;
        and Trenton Armitage, an individual, on
   13   behalf of himself and all others similarly
        situated,,
   14

   15               Plaintiffs,
   16         v.
   17   CITY OF SANTA MONICA, a
        municipal corporation; CITY COUNCIL
   18   OF THE CITY OF SANTA MONICA,
        its governing body, and DOES 1-10,
   19   inclusive,
   20               Defendants.
   21

   22

   23

   24

   25

   26

   27

   28


            [PROPOSED] ORDER SETTING BRIEFING AND HEARING SCHEDULE AND EXTENDING PAGE
                               LIMITATIONS, Case No. 2:20-cv-11318-FLA-JPR
Case 2:20-cv-11318-FLA-JPR Document 46-1 Filed 06/11/21 Page 3 of 3 Page ID #:1186



    1         The Court, having considered the parties’ joint stipulation, and good cause
    2   having been shown, hereby grants the joint stipulation and orders as follows:
    3         1.    The deadline for Defendants to file their motion to dismiss the First
    4               Amended Complaint and alternative motion to stay is July 16, 2021.
    5               Defendants’ memorandum of points and authorities in support of the
    6               motion to dismiss the First Amended Complaint shall not exceed 30
    7               pages. The page limitation on Defendants’ memorandum of points and
    8               authorities in support of the alternative motion to stay shall be
    9               governed by L.R. 11-6.
   10         2.    The deadline for Plaintiffs to file oppositions to the motion to dismiss
   11               the First Amended Complaint and alternative motion to stay is August
   12               27, 2021. Plaintiffs’ opposition to the motion to dismiss shall not
   13               exceed 30 pages. The page limitation on Plaintiffs’ opposition to the
   14               alternative motion to stay shall be governed by L.R. 11-6.
   15         3.    The deadline for Defendants to file replies in support of the motion to
   16               dismiss the First Amended Complaint and alternative motion to stay is
   17               September 17, 2021. Defendants’ reply in support of the motion to
   18               dismiss shall not exceed 18 pages. Defendants’ reply in support of the
   19               alternative motion to stay shall not exceed 15 pages.
   20         4.    The hearing on Defendants’ motion to dismiss the First Amended
   21               Complaint and alternative motion to stay shall be held on October 1,
   22               2021, or as soon thereafter as the matter may be heard.
   23   IT IS SO ORDERED.
   24

   25   Dated:
   26                                                 FERNANDO L. AENLLE-ROCHA
                                                         United States District Judge
   27

   28
                                                  1
            [PROPOSED] ORDER SETTING BRIEFING AND HEARING SCHEDULE AND EXTENDING PAGE
                               LIMITATIONS, Case No. 2:20-cv-11318-FLA-JPR
